Citation Nr: 1747001	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO. 16-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for service-connected asthma.

2. Entitlement to an increased rating in excess of 30 percent for service-connected depression not otherwise specified (NOS) with some anxiety.

3. Entitlement to an increased rating in excess of 10 percent for service-connected chronic lumbar strain.

4. Entitlement to an increased rating in excess of 10 percent for service-connected headaches. 

5. Entitlement to an increased rating in excess of 10 percent for service-connected chronic left foot plantar fasciitis. 

6. Entitlement to an increased compensable rating for service-connected epilepsy.

7. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Army from April 2004 to April 2007. This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2013 and December 2014 rating decisions by the Department of Veterans' Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Nashville, Tennessee.

The Board notes that in the December 2014 rating decision, the RO increased the Veteran's claim for service-connected chronic left foot plantar fasciitis effective July 1, 2014, the date of the claim. This decision constitutes a partial grant of the benefits sought on appeal. Thus the issue remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In addition, the Veteran has submitted evidence indicating that her service-connected disabilities affect her ability to obtain and maintain gainful employment. In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. Thus, in light of Rice, a claim for TDIU has been added to this appeal.

The issues of entitlement to increased ratings for chronic lumbar strain and depression NOS with some anxiety and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's service-connected asthma is most appropriately characterized as manifested by FEV-1 of 56 to 70 percent of that predicted; or the ratio FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication. 

2. The Veteran's left foot plantar fasciitis is most appropriately characterized as moderate.

3. The Veteran's service-connected headaches were manifested by characteristic prostrating attacks occurring on an average once a month over the last several months prior to October 19, 2016.

4. The Veteran's headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability on and after October 19, 2016. 

5. The Veteran has a confirmed diagnosis of epilepsy with a history of seizures. 
CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased rating in excess of 30 percent for bronchial asthma have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.655, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6602 (2016).

2. Resolving reasonable doubt in the Veteran's favor, prior to October 19, 2016, the criteria for an increased rating of 30 percent for service-connected headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8199-8100 (2016).

3. The criteria for an increased rating of 50 percent beginning October 19, 2016, for service-connected headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8199-8100 (2016).

4. The criteria for an increased rating in excess of 10 percent for chronic left foot plantar fasciitis are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 5099-5020, 5284 (2015).

5. The criteria for an increased rating of 10 percent, but no higher, for service-connected epilepsy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, Diagnostic Codes 8910-8104, General Rating Formula for Major and Minor Epileptic Seizures (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In July 2014, the Veteran presented her Fully Developed Claim Certification regarding a claim for increase for chronic left foot plantar fasciitis, headaches, asthma, and epilepsy. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination as "necessary," may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claims being decided herein. 

The Veteran has been afforded VA examinations in conjunction with the claims decided herein. Such VA examinations were conducted in December 2014 regarding her claims for increased rating for asthma, headaches, left foot plantar fasciitis, and epilepsy. Neither the Veteran nor her representative has alleged that these VA examinations are inadequate for rating purposes. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria. Moreover, neither the Veteran nor her representative has alleged that her disabilities have worsened in severity since the last VA examination. Rather, with respect to these claims, they argue that the evidence reveals that the disabilities have been more severe than the currently assigned ratings for the duration of the appeal period. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

While the Board notes the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), it finds that the holding is not applicable to the issue of plantar fasciitis. The Court in Correia held that the final sentence of 38 C.F.R.§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. However, plantar fasciitis does not require joint testing and/or range of motion testing. Additionally, in this case there is no joint affected by the plantar fasciitis. Therefore, while the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate, the Board does not find Correia to be applicable to this case. Thus, the Board finds the examinations of record concerning plantar fasciitis to be adequate.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Disability Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016). However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Increased Rating for Asthma

Under Diagnostic Code 6602, bronchial asthma is rated 30 percent for FEV-1 of 56 to 70 percent of that predicted; or the ratio FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication. A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications. 38 C.F.R.§ 4.97, Diagnostic Code 6602 (2016).

Pulmonary Function Test (PFT) results are generally reported before and after the administration of bronchodilator therapy. VA regulations require post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845. See 38 C.F.R. § 4.96 (d)(4). There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602. As 38 C.F.R.§ 4.96 (d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.

In December 2014, the Veteran was afforded a VA examination. It was reported that the Veteran did not have PFT testing conducted in the past three years and that the Veteran had continued to smoke. The Veteran had a pre-bronchodilator FEV-1/FVC of 80 percent and FEV-1 of 104 percent predicted. The Veteran's post-bronchodilator FEV-1/FVC was 81 percent predicted and FEV-1 was 103 percent predicted. The examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications. She did, however, require the use of daily inhalational bronchodilator therapy, but not oral. Her asthma did not require the use of antibiotics nor was outpatient oxygen therapy required. The Veteran did not have any asthma attacks with episodes of respiratory failure in the past year, and no physician visits for required care of exacerbations. 

The available evidence does not show that, at any point during the appeal period, the Veteran experienced FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids. Thus, a higher rating is not warranted. 

Increased Rating for Chronic Left Foot Plantar Fasciitis

The Veteran's chronic left foot plantar fasciitis is rated 10 percent under Diagnostic Code 5099-5020. There is no diagnostic code specifically applicable to plantar fasciitis, so the disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 55099-5020, synovitis, which is rated on limitation of motion of the affected part, in this case, Diagnostic Code 55284, which applies to other foot injuries. 38 C.F.R. § 4.20 (providing for rating by analogy). The use of the "99" diagnostic code reflects that the disability is unlisted. 38 C.F.R. § 4.27. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional diagnostic code is shown after the hyphen. 38 C.F.R. § 4.27 . 

Other injuries of the foot are rated under Diagnostic Code 5284, with each foot being separately rated. Under Diagnostic Code 5284, moderate foot injuries are rated 10 percent disabled. A 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injures. 38 C.F.R. § 4.71a. A note indicates that, with actual loss of use of the foot, a 40 percent rating is assigned.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In December 2014, the Veteran was afforded a VA examination. The Veteran was diagnosed with left foot plantar fasciitis. The examiner noted no significant functional limitations as per records. The Veteran reported pain in her left foot with walking and that she was waiting for receipt of orthotics for her feet. The Veteran did not report flare-ups that impacted the function of her foot or any functional loss or functional impairment of the foot being evaluated. Pain on physical exam was noted. No functional loss for the left lower extremity attributable to the plantar fasciitis was noted. The examiner indicated no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time. The Veteran was noted as not using any assistive device. The examiner indicated that x-rays were of no significant value with the assessment of plantar fasciitis and therefore were not needed. 

The Board has considered whether a higher rating is warranted under any other code or a separate rating for either foot and find that the medical evidence of record does not reflect pes cavus (Code 5278), Morton's disease (Code 5279), hallux valgus (Code 5280), hallux rigidus (Code 5281), hammer toes (Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Code 5283). Thus, evaluation under these rating codes is not warranted. 

Based on the December 2014 VA examination, the Board notes that the Veteran's chronic left foot plantar fasciitis is manifested by pain on physical exam and walking. Therefore, the Board finds that the level of severity of the Veteran's chronic left foot plantar fasciitis is contemplated by the 10 percent rating and a higher evaluation is not warranted. 

 Increased Rating for Headaches

The Veteran's service-connected headaches have been rated as 10 percent disabling under 38 C.F.R.§ 4.124a, Diagnostic Code 8199-8100; her disability has been rated by analogy to migraine headaches. Under Diagnostic Code 8100, headaches with characteristic prostrating headaches averaging one in 2 months over the last several months are assigned a 10 percent rating. Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are assigned a 30 percent rating. Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned the highest, 50 percent rating.

The Board notes that the claims file contains VA treatment records where the Veteran has received medication for migraine headaches throughout the period on appeal. 

The record contains multiple VA treatment records in April 2014 relating to the Veteran's headaches. In one record, the Veteran reported ongoing migraines for 4 days with no relief. The Veteran reported nausea in relation to her headaches. She reported that she was sent to a neurologist who prescribed a medication that helped somewhat. In another record, the Veteran requested an appointment due to "debilitating headaches" which she stated were getting more frequent and more intense. According to the Veteran, in the past month she had 8 migraine headaches. The Veteran also requested notes for absence from school. In a September 2014 VA treatment record, the Veteran again reported migraine headaches times four days.
 
In December 2014, the Veteran was afforded a VA examination. The Veteran was noted as having a diagnosis of unspecified headache with a date of diagnosis of 2006. The examiner noted that current records and records for the past two years indicated a history of headaches with a refill on medications with no significant changes and no incapacitating episodes. The Veteran was noted as using eletriptan daily for headache prophylaxis. The Veteran was noted as not having characteristic prostrating attacks of migraine/non-migraine headache pain. 

In October 2016, a Headaches Disability Benefits Questionnaire (DBQ) was completed by a private physician. The DBQ indicated that the Veteran had a diagnosis of migraine including migraine variants. The Veteran reported having migraine headaches that occurred one per week that lasted anywhere from 24 to 48 hours where she had to lay down in a dark quiet room. She rated her pain a 10 out of 10 in severity. Symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, pain worsening with physical activity, and pain over the eyes with a squeezing sensation. Non-headache symptoms associated with headaches included nausea, sensitivity to light and sound, changes in vision, and dizziness and disturbed concentration. Typical head pain was described as lasting 12 to 24 hours. The Veteran was noted as having prostrating attacks of migraine headache pain more frequently than once per month. The Veteran also reported that her migraines did get worse with increased stress and depression and when her back hurts, her migraines also become more frequent. The functional impact of the Veteran's headaches was that the Veteran did not work due to her migraines. Based on the interview, it was noted that the Veteran would be required to miss work or leave early more than 3 days per month. The physician indicated that this would interfere with a normal work day and preclude the occupational base. The physician indicated that she misses five to 6 days a month due to headaches, leaves early 10 days a month, and has a loss of concentration most days. 

Based on this evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that prior to October 2016, the Veteran's headaches have more closely approximated a 30 percent rating. In this regard, the Board notes the Veteran's reports of multiple headaches which she described as "debilitating" in April 2014 and September 2014 and where she had to lay in a dark room. Additionally, the Veteran requested days off from school. Although the December 2014 VA examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain, the Board views these findings as an outlier given her complaints in the previous months. However, the Board also notes that the evidence does not indicate that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inability needed for a 50 percent rating. Therefore, prior to October 19, 2016, a rating of 30 percent for headaches, but no higher, is warranted.

The Board further finds that on and after October 19, 2016, a rating of 50 percent for headaches is warranted based on the private DBQ. The examiner indicated that the Veteran had prostrating attacks of migraine headaches more frequently than once a month. Additionally, it was noted that the Veteran's headaches would interfere with a normal work day and preclude the occupational base. Therefore, a 50 percent rating-the highest schedular rating available-on and after October 19, 2016 is warranted. 

Increased Rating for Epilepsy

The Veteran's seizure disorder is currently rated as noncompensable, under Diagnostic Code (DC) 8911, for petit mal epilepsy. 38 C.F.R. § 4.124a . 

Epilepsy or seizure disorders are rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula). 38 C.F.R. § 4.124a, DCs 8910 and 8911. Grand mal epilepsy is rated as major seizures, and petit mal epilepsy is rated as minor seizures. Id. A "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness. A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type). Id. at Notes (1) and (2). 

 Similarly, psychomotor seizures will be rated under the General Rating Formula as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness. Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances. 38 C.F.R. § 4.124a, DC 8914.

Epilepsy or seizure disorder warrants a 10 percent rating when there is a confirmed diagnosis of epilepsy with a history of seizures. A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months. A 40 percent rating is assigned where there is at least 1 major seizure in the last 6 months or 2 in the last year, or an average of at least 5 to 8 minor seizures weekly. A 60 percent rating will be assigned for seizure disorder averaging at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week. An 80 percent rating is warranted where there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly. A 100 percent rating will be assigned where there is an average of at least 1 major seizure per month over the last year. 38 C.F.R. § 4.124a, DC 8911, General Rating Formula. 

Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks. The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized). 38 C.F.R. § 4.121 .

The Board notes that the Veteran's claims file includes VA treatment records which indicate prescribed medications for seizures throughout the period on appeal.

In December 2014, the Veteran was afforded a VA examination. The examiner noted a diagnosis of epilepsy and noted that her epilepsy was stable. The examiner noted that a current review of the records indicated no treatment for active epilepsy or need for neurology visits for the last several years. The examiner also noted that the Veteran did not have any restrictions to drive as due to epilepsy. The examiner noted that the Veteran refills the medication, Topiramate for prophylaxis, however she noted that continuous medication is not required for the control of epilepsy. The examiner noted that the Veteran had a confirmed diagnosis of epilepsy with a history of seizures. 

In this case, the medical evidence establishes a confirmed diagnosis of epilepsy with a history of seizures. However, the medical evidence does not indicate at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months as required for a 20 percent rating. Therefore, the Veteran is entitled to a 10 percent rating, but no higher, for her service-connected epilepsy. 


ORDER

Entitlement to an increased rating in excess of 30 percent for service-connected asthma is denied.

Entitlement to an increased rating in excess of 10 percent for service-connected chronic left foot plantar fasciitis is denied. 

Entitlement to a 30 percent rating for service-connected headaches prior to October 19, 2016 is granted. 

Entitlement to 50 percent rating for service-connected headaches is granted on and after October 19, 2016. 

Entitlement to a 10 percent rating for service-connected epilepsy is granted. 


REMAND

Although the Board regrets additional delay, a remand is required in this case to obtain an addendum opinion and adequate VA examination. 

First, remand is required to obtain private treatment records regarding the claim for an initial rating in excess of 30 percent for service-connected depression not otherwise specified with some anxiety. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2016). 

Here, in a July 2014 private psychiatric evaluation the Veteran reported being hospitalized for two weeks in 2011 with acutely psychotic visual and auditory hallucinations. Furthermore, a August 2011 private treatment record indicates that the Veteran was placed in the Fort Walton Beach Medical Center Psychiatric Unit for approximately a week in July 2011. However, absent from the Veteran's VBMS electronic record are private treatment records for this hospitalization. These records are of interest as they could include information regarding the severity of the Veteran's depression and the hospitalization occurred during the appeal period. Additionally, VA treatment recorda indicate that the Veteran was seeing Dr. M for psychiatric care. The record does not reflect that the RO attempted to obtain these private treatment records from the Veteran. An attempt to secure these records should be made on remand, as records regarding this hospitalization and psychiatric care might disclose pertinent evidence. 

Second, remand is required to secure an adequate VA examination and opinion regarding the claim for increased rating for service-connected lumbar strain. Where VA provides the Veteran with an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. With regard to examinations pertaining to joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Veteran was afforded a VA examination in August 2012. Unfortunately, the examination report does not show range of motion findings in active and passive motion and in weight bearing and non-weight-bearing. Therefore, the VA examination is inadequate. 

In addition, with respect to the Veteran's claim for a TDIU, the Board finds that this claim is inextricably intertwined with her pending claims for increased disability ratings. The TDIU claim cannot be reviewed while these pending claims remain unresolved. Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claims for increased disability ratings.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records including those related to a two-week psychiatric stay in 2011, psychiatric treatment by Dr. M. and records from Fort Walton Beach Medical Center. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After associating any additional records with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected chronic lumbar strain. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate DBQ. 

(a) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. See Correia v. McDonald, 28 Vet. App. 158 (2016).

(b) The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c) The examiner must indicate whether the Veteran has ankylosis of the thoracolumbar spine and, if so, whether it is favorable or unfavorable. The examiner must document the number of weeks, if any, during the past 12 months that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner must also discuss any functional impact caused by the Veteran's lumbar spine disability. 

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


